Order entered April 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00170-CV

                    BAXTER BAILEY & ASSOCIATES, INC., Appellant

                                                V.

                                      TTS, LLC, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04029-2012

                                            ORDER
       We GRANT appellant’s April 25, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before May 2, 2014. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE